DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/19/2020 has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-19 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ransbury et al. (U.S. Pub. 2008/0167702 hereinafter “Ransbury”).
Regarding claim 1, Ransbury teaches a subcutaneous implantable string shaped defibrillator (ISSD) for providing cardiac resynchronization therapy (CRT) (ISSD-T) (e.g. ¶45; “it is noted that the implantation site and therapies are intended use and only 
Regarding claim 2, Ransbury further discloses wherein said at least one epicardial lead is permanently coupled with said at least one of said at least two transition units (e.g. see Fig. 4; ¶¶ 52, 77).
Regarding claim 3, Ransbury further discloses wherein said at least one epicardial lead comprises a male end and a female end, wherein said female end is permanently coupled with said at least one of said at least two transition units and wherein said male end is detachable from said female end (e.g. ¶¶56, 77; Figs. 8-9; “showing the deteached lead with the couplers”).
Regarding claim 4, Ransbury further discloses wherein a first one of said at least one epicardial lead is coupled to the left of an apex of said heart and is used for left ventricle pacing and wherein a second one of said at least one epicardial lead is coupled to the right of said apex of said heart and is used for right ventricle pacing (It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same intended therapies as claimed).
Regarding claim 5, Ransbury further discloses wherein said at least one epicardial lead comprises: a lead body (e.g. 20); and an epicardial connector (e.g. see Figure 4 and the anchor mechanism located at the end of the lead), coupled to a distal end of said lead body, for coupling said at least one epicardial lead with an outer surface of said heart (e.g. see Figure 4; “where the winged anchor mechanism located at the end of the lead”; “It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same intended therapies as claimed”).
Regarding claim 6, Ransbury further discloses wherein said epicardial connector comprises at least one of: a vertical screw hook; a plurality of anchor wings; and a horizontal screw hook (e.g. see Figure 4 and the winged anchor mechanism located at the end of the lead).
Regarding claim 7, Ransbury further discloses wherein said male end comprises a connector (e.g. see Figs. 8-9; ¶77).
Regarding claim 9, Ransbury further discloses wherein said processor provides said at least one signal to said at least one epicardial lead based on a coupling of said at least one epicardial lead to an outer surface of said heart (e.g. ¶¶12, 45, 47 and 52; It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same intended therapies as claimed).
Regarding claim 10, Ransbury further discloses wherein at least one of said plurality of linked units is an active segment and wherein said at least one cardioversion defibrillation shock is applied between at least one of said at least two defibrillation leads and said active segment (e.g. ¶67; “wherein an active electrode can be located on one of the links”).
Regarding claim 11, Ransbury discloses an subcutaneous implantable defibrillator for providing cardiac resynchronization therapy (CRT) (e.g. ¶45; “it is noted that the implantation site and therapies are intended use and only require that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same therapies.”), comprising: an 
Regarding claim 12, Ransbury further discloses where said at least one epicardial lead is permanently coupled with said IPG (e.g. ¶56).
Regarding claim 13, Ransbury further discloses wherein said at least one epicardial lead comprises a male end and a female end, wherein said female end is permanently coupled with said connector box and wherein said male end is detachable 
Regarding claim 14, Ransbury further discloses wherein said at least one defibrillation lead is positioned subcutaneously near said heart (e.g. ¶¶12, 45, 47 and 52; It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same intended therapies as claimed).
Regarding claim 15, Ransbury further discloses wherein said at least one defibrillation lead is positioned substernally near said heart (e.g. ¶¶12, 45, 47 and 52; It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same intended therapies as claimed).
Regarding claim 16, Ransbury further discloses wherein a first one of said at least one epicardial lead is coupled to the left of an apex of said heart and is used for left ventricle pacing and wherein a second one of said at least one epicardial lead is coupled to the right of said apex of said heart and is used for right ventricle pacing (e.g. ¶¶12, 45, 47 and 52; It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same intended therapies as claimed).
Regarding claim 17, Ransbury further discloses wherein said at least one epicardial lead comprises: a lead body; and an epicardial connector, coupled to a distal end of said lead body, for coupling said at least one epicardial lead with an outer surface of said heart (e.g. see Figure 4; “where the winged anchor mechanism located at the end of the lead”; “It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same intended therapies as claimed”).
Regarding claim 18, Ransbury further discloses wherein said epicardial connector comprises at least one of: a vertical screw hook; a plurality of anchor wings; and a horizontal screw hook (e.g. see Figure 4; “where the winged anchor mechanism located at the end of the lead”).
Regarding claim 19, Ransbury further discloses wherein said male end comprises a connector (e.g. see Figs. 8-9; ¶77).
Regarding claim 21, Ransbury further discloses wherein said at least one electronic circuit provides at least one signal to said at least one epicardial lead to provide said at least one CRT pulse based on a coupling of said at least one epicardial lead to an outer surface of said heart (e.g. ¶¶12, 45, 47 and 52; It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same intended therapies as claimed).
Regarding claim 22, Ransbury further discloses wherein said IPG comprises an electrically active section and wherein said at least one CRT pulse is applied between said at least one defibrillation lead and said electrically active section of said IPG (e.g. ¶¶12, 45, 47 and 52; It is noted that the claim is directed toward an apparatus and therefore the intended location of implantation is considered intended use and therefore only requires that the device is capable of doing them.  In this case Ransbury teaches that it is capable of being implanted in the body and provides the same intended therapies as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransbury as applied to claims 1-7, 9-19 and 21-22 above, and further in view of NEWPACE LTD. (WO 2016/038599 A1 hereinafter “Newpace”).
Regarding claims 8 and 20, Ransbury discloses the claimed invention except for the circuit providing CRT via an anticipative pacing algorithm.  However, according the specification an anticipative pacing algorithm is when it is determined to pace the heart without the need for any leads to be place within the ventricles (Page 11, line 14-17 of the specification filed on 11/6/19).  Newpace teaches a CRT/ICD that has the same design as that of the Ransbury reference.  Newpace teaches that it is known to use a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/REX R HOLMES/           Primary Examiner, Art Unit 3792